Citation Nr: 0422678	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from October 1942 to 
October 1945.  

In July 2002, the RO received the veteran's claim of 
entitlement to service connection for a right knee disorder.  
In an October 2002 rating decision, the RO denied the claim.  
The veteran disagreed with the October 2002 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2004.  

The veteran testified at a RO hearing in May 2003.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran requested a Travel Board 
hearing in his April 2004 VA Form 9.  However, in a statement 
received at the RO in May 2004, he withdrew his request.  
Subsequently, the veteran's representative, in a June 2004 VA 
Form 646, stated that the veteran "has indicated a desire to 
appear before a member of the BVA."  The Board assumes that 
this is a reference to the later-withdrawn April 2004 
request.  There is no indication in the record that the 
veteran has renewed his request for a Board hearing.    

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the a Deputy Vice 
Chairman of the Board in August 2004.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).




FINDING OF FACT

The evidence does not reveal that a right knee disorder is 
related to an injury or disease incurred in military service.


CONCLUSION OF LAW

A right knee disorder was not incurred as a result of the 
veteran's active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2002 rating decision and by the April 2003 statement 
of the case (SOC) of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
August 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to substantiate 
a service connection claim and what had been done so far in 
his case.  Further, it explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2002, prior to the 
expiration of the one-year period following the August 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The veteran identified records from Dr. I.A.G. at the Crystal 
Clinic in July 2002 and September 2002, and the RO requested 
and obtained those records.  The veteran also identified 
treatment records from the VA Clinic in Canton, Ohio in 
September 2002.  The RO requested and obtained them.  

Through correspondence with the National Personnel Records 
Center (NPRC), it appears that the veteran's original service 
medical records were at least partially destroyed in a July 
1973 fire at the NPRC in St. Louis, Missouri.  However, the 
veteran's VA claims folder contains what appear to be at 
least some of the veteran's original service medical records.  
This is because the veteran had filed a claim for VA benefits 
prior to the 1973 fire at NPRC.  Nevertheless, the RO made an 
additional attempt to obtain all service medical records.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  In 
response, the RO received a photocopy of a damaged record and 
notification that the veteran's records were fire related.  
It is unclear what portion, if any, of the veteran's records 
are not currently associated with his VA the claims folder.  
In any event, all reasonable efforts have been undertaken to 
locate and associate the service medical records with the 
file, satisfying Hayre.  

The veteran has stated in his notice of disagreement that he 
underwent surgery on his right knee in 1969, conducted by Dr. 
E.  There was some discussion in the May 2003 hearing as to 
whether those records were still available.  The veteran was 
advised during the hearing that he should attempt to get 
these records and other post-service treatment records, or in 
the alternative, VA would obtain them on his behalf.  The 
veteran did not request the assistance of VA and stated in 
May 2004 that his representative advised him that the 1969 
records would not benefit his claim.    

With respect to other post-service treatment records, the 
veteran identified treatment from Dr. E. and Dr. P. at his 
hearing, but stated that those doctors were now dead.  The 
veteran also identified treatment records from the VA Medical 
Center in Cincinnati from January 1946.  The RO attempted to 
get those records but was notified in November 2003 that 
there were no records available for the veteran for the 
requested time period.  The veteran identified a recent visit 
to the VA outpatient clinic in December 2003, and the RO 
obtained those records.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as will be discussed in 
more detail below, the Board concludes that, as the evidence 
does not establish an in-service injury or disease with 
respect to the claimed right knee disorder, an examination or 
nexus opinion is not necessary to reach a decision on the 
claim.

In the absence of evidence of an in-service injury or disease 
upon which a medical examiner could base a nexus opinion, any 
such opinion would not aid the Board in its decision or 
benefit the veteran.  Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose because such examination is not 
"necessary."  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 USCA § 5103A(a)(2).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a BVA Travel Board hearing; however, in May 2004, the 
veteran withdrew his request in writing.  The veteran was 
afforded a personal hearing before the RO, in May 2003, the 
transcript of which is of record.  The veteran's  
representative has submitted written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999); Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Analysis 

Initial matter

As has been discussed in the VCAA section above, it appears 
that some of the veteran's service medical records may have 
been lost in the July 1973 fire at the NPRC.  However, the 
veteran had filed another claim with VA before the fire, and 
original service medical records were associated with his VA 
claims folder at that time.  As discussed above, it is 
unclear as to which if any service medical records are 
missing.  

In light of the possible absence of at least some service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) [VA has a heightened duty in a case 
where the service medical records are presumed destroyed].  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).
  
Discussion

The veteran seeks service connection for residuals of right 
knee injury.  He has testified that he injured his right knee 
in Italy in the Spring of 1944.  See the May 2003 hearing 
transcript.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The first Hickson element, a current diagnosis, is shown in 
this case.  The veteran was diagnosed by Dr. I.A.G. in 
January 2001 with chronic instability of the right knee and 
degenerative arthritis.  In August 2003, the veteran 
underwent a total right knee arthroplasty.

With respect to the second Hickson element, in-service 
disease or injury, the Board initially notes that there is no 
evidence of awards or decorations indicative of combat.  The 
veteran himself does not appear to contend that he engaged in 
combat with the enemy, or that his claimed right knee injury 
is related to combat.  His service personnel records show 
that his military occupational specialty was a message center 
clerk.  He stated in his notice of disagreement and at his 
May 2003 hearing that he served as a lineman and his knee was 
injured when he fell from a telephone pole.  Accordingly the 
combat presumptions contained in 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304(d) are not for application in this case.

The Board can identify nothing in the evidence pertinent to 
service to establish or even suggest that there was arthritis 
or any other disease of the right knee during his military 
service.  The service medical records are entirely negative 
as to such disease.  Crucially, the veteran's service 
separation examination is of record and it contains a finding 
of no musculoskeletal defects.  Further, under the heading 
significant diseases, wounds or injuries, it contains only 
"anemia."  The Board finds that this is persuasive evidence 
that at the time of separation the veteran did not have a 
disease or disability affecting his right knee.  

There is also no competent medical evidence that the veteran 
had arthritis of the right knee within one year after leaving 
military service in 1945.  It does not appear that arthritis 
was diagnosed for decades thereafter.  Crucially, there is of 
record the report of a May 1947 VA physical examination.  
Under item 9, "Present complaints 9subjective symptoms, not 
diagnosis), the veteran listed fatigue, "tiredness", chill 
and headache due to malaria attacks, but no complaints 
referable to the right knee.  Under item 21, "Rheumatism", 
the examiner reported "none".  Under item 27, "Residuals 
of injuries", the examiner reported "none".  Diagnoses 
included mild anemia and residuals of malaria.  The right 
knee was not mentioned.

The June 1947 VA examination report contains no diagnosis of 
a knee disorder of any kind; no complaint of knee symptoms; 
and a specific medical finding of no articular or muscular 
rheumatism.  Accordingly, the Board finds that the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not 
satisfied. 

It appears that the veteran himself is not contending that he 
had arthritis or any other identifiable disease in service or 
for a number of years thereafter.  Rather, he contends that 
he sustained a right knee injury in service which led to knee 
problems in his later years.  The Board inquiry will 
therefore be focused on that question.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to an in-service injury, while the veteran is 
competent to describe the events of his military service.  
The veteran stated in his May 2003 hearing that he went to 
sick call after his injury; however, he stated that he was 
simply told to do some knee bends and was then told to "get 
out of here."  There is no record of this encounter, and 
based on the veteran's own testimony it is doubtful that it 
would be recorded.  The veteran's own testimony raises a 
serious doubt as to the existence of any injury residuals at 
the time.

Even more significantly, as noted above the veteran's October 
1945 separation physical examination does not mention any 
knee problems.  This does not square with the veteran's 
recent hearing testimony that he had constant pain since he 
was injured in the service.  The Board is of course aware 
that at the hearing the veteran also stated that he did not 
report the knee injury at separation because it would have 
required him to be sent somewhere else to be examined and he 
was anxious to leave.  This did not prevent him, however, 
from mentioning that he had anemia in Italy in December 1944.  
Moreover, physical examination itself was pertinently 
negative.  

There is also the matter of the veteran's actions after he 
was home.  Presumably, if he was experiencing knee pain at 
that time he would have no reason not to mention it.  
However, in his November 1945 claim for VA benefits he again 
referred only to "anemia, Dec. 1944".  That he undertook 
the steps necessary to make that claim but did not mention a 
knee disorder is in the Board's view, strong evidence against 
his current contention that he injured his knee in service 
and experienced knee pain constantly thereafter.  Indeed, the 
veteran did not file a claim for service connection for the 
right knee disability until July 2002, a gap of no less than 
57 years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

The veteran has also stated that he sought treatment for his 
knee from VA in 1946.  There are no VA clinical records found 
to support this assertion.  Moreover, the veteran's assertion 
of knee problems and VA treatment therefor in 1946 is 
contradicted by the utterly negative June 1947 VA examination 
report.  To the extent that the veteran's current contentions 
are in conflict with the medical records at separation and in 
1947, the Board finds that contemporaneous statements made by 
the veteran to health care providers in the context of 
medical treatment to be more probative than statements made 
decades later in the context of a claim for monetary benefits 
from the government.  Not only may the veteran's memory be 
dimmed with time, but self-interest may play a role in the 
more recent statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
   
In short, Hickson element (2) has not been satisfied.  In the 
absence of evidence establishing an in-service injury or 
disease, service connection may not be granted.  

The Board will also address the third Hickson element, 
medical nexus.  In short, there is of record no competent 
evidence purporting to relate the veteran's current 
disability to his military service.  

The record does contain several recent references by medical 
professionals to an in-service right knee injury.  In January 
2001 and May 2003 evaluations, Dr. I.A.G. stated that the 
veteran described knee pain since 1944 when he was injured in 
the military.  VA outpatient treatment records in April 2002, 
May 2002 and July 2002 also recount the veteran's description 
of an in-service injury.  Such references appear to be mere 
recitations of the veteran's statements, and as such the 
Board accords them little weight of probative value.  The 
Court has held on a number of occasions that mere 
transcription of a veterans contentions by a medical 
professional does not serve to verify the occurrence 
described.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed 
into 'competent medical evidence' merely because the 
transcriber happens to be a medical professional"]; see also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that as a layperson without medical training the 
veteran is not competent to provide a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, his 
statements with respect to medical nexus are not competent.

The veteran contends that nexus exists between his military 
service and the currently diagnosed right knee disability 
because he reportedly experienced symptoms continually after 
service.  The Board is of course aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required in the circumstances presented 
in this case.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [section 3.303 does not relieve a claimant of the 
burden of providing a medical nexus; rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology; that is, there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology]. Such evidence is lacking in this case.  

Moreover, because no disease of the right knee was noted in 
service, service connection may not be established on the 
basis of continuity of symptomatology.  
In addition, there is no objective medical evidence of 
continuous tight knee symptoms, or indeed any knee symptoms 
at all until decades after service.  The completely negative 
June 1947 examination is pertinent to a discussion of 
continuity of symptomatology after service.  In addition, the 
Board notes that the record is entirely silent as to 
complaint or treatment of right knee symptomatology until 
2001, over 55 years after the veteran left service.  The 
Board believes that, not only is continuity of symptomatology 
disproven by such evidence, but the extended period without 
treatment of knee symptoms and absence of any reference to a 
knee disorder in post-service claims and examinations is 
itself evidence against any relationship between the current 
disability and service.  

In short, Hickson element (3), medical nexus, has also not 
been satisfied.
The Board therefore finds that as two of the elements 
required for service connection are not met, a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a right knee disorder.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

